Citation Nr: 0703818	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the ears, other than hearing loss and tinnitus.

2.  Entitlement to service connection for residuals of 
injuries to the eyes.  

3.  Entitlement to service connection for residuals of 
injuries to the back.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty from March 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied entitlement to service 
connection for residuals of injuries of the eyes, ears and 
back (spine).  

The veteran's sworn testimony was obtained at a 
videoconference hearing conducted by a Veterans Law Judge in 
Washington, D.C., with the veteran at the RO in May 2004.  
However this Veterans Law Judge has since left employment at 
the Board.  

In June 2006, the Board remanded this case for the veteran to 
be afforded another hearing, however, thereafter, he 
indicated that he no longer wanted another hearing.  

The veteran has raised claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
osteoarthritis, and for depression secondary to hearing loss 
and tinnitus, and he has petitioned to reopen claims of 
service connection for bilateral hearing loss, bilateral 
tinnitus, and a left middle finger disorder, previously 
denied in a March 1996 RO decision.  The Board referred these 
issues to the RO in the prior remand decision.





FINDINGS OF FACT

1.  Excluding consideration of hearing loss and tinnitus, the 
record does not show that the veteran has a current ear 
disability.  

2.  The veteran's currently diagnosed cataract in the right 
eye and the pseudophakia in the left eye are not attributable 
to service.  

3.  The veteran's currently diagnosed degenerative joint 
disease, arthritis, and degenerative disc disease of the back 
are not attributable to service and arthritis was not 
manifest within one year of service separation.  


CONCLUSIONS OF LAW

1.  Ear disability was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Eye disabilities to include a cataract in the right eye 
and the pseudophakia in the left eye were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A back disability to include degenerative joint disease, 
arthritis, and degenerative disc disease, was not incurred in 
or aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thereafter, additional notification was sent in September 
2003 and February 2005.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The Board notes that efforts were made to obtain the 
veteran's service medical records and his personnel records, 
but they were destroyed in a fire.  When a veteran's service 
records are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
Accordingly, the National Personnel Records Center was 
contacted and the veteran's available morning reports were 
furnished.  All efforts have been made to obtain medical 
records dated during the veteran's period of service.  In 
addition, the veteran has been fully notified and requested 
to furnish medical releases for post-service pertinent 
medical evidence.  Further, the veteran's VA medical records 
have been obtained and he has been provided three VA medical 
examinations to include VA medical opinions with regard to 
the three issues on appeal.  Thus, all pertinent records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran presented contentions in written correspondence 
and at his personal hearing in May 2004.  The veteran 
maintains that during service, he injured his ears and eyes 
in May 1946.  He asserts that his air was cut off while he 
was diving for salvage in the Philippines.  The air was not 
getting in his diving suit and this caused medical problems.  
His ear drums perforated and he was blind for weeks.  With 
regard to his back, the veteran indicated that he injured his 
back prior to service when he was 17 years old.  He was 
pulling in a tractor tire with water in it and the tire 
slipped and pinned his head in between his legs.  However, he 
asserts that during service, he again injured his back when 
he fell on train rails in the dry dock area and he also 
performed heavy lifting.  

The veteran's wife and son submitted letters in support of 
the veteran's assertions.  In sum, the veteran told them of 
his inservice injuries.  His wife indicated that the veteran 
told her of the events in letters that he wrote home during 
wartime.  

The available morning report records show that the veteran 
was hospitalized in May 1946 for acute otitis media and 
otitis externa.  The morning reports document that the 
veteran was treated on various occasions at other times, but 
they do not specify if he was seen for injuries or diseases 
of the eyes, ears, or back.  

The post-service medical evidence reflects that the veteran 
has reported the inservice incidents to examiners.  He has 
post-service diagnoses of degenerative joint disease, 
arthritis, and degenerative disc disease of the back.  There 
was no diagnosis of ear disability other than hearing loss 
and tinnitus, or of an eye disability, in the post-service 
clinical records.  

The Board notes that for the sake of argument, the Board will 
assume that the diving incident occurred and the claimed back 
injuries occurred.  The veteran was afforded VA examinations 
so that it could be determined if the veteran had any current 
disabilities of the ears, eyes, or back, that are more likely 
than not etiologically related to service.  The examiners 
were provided the medical history as provided by the veteran, 
as his inservice medical records were in large part 
destroyed, and were afforded review of the claims file.  


Ears

In June 2005, the veteran was afforded a VA examination.  As 
noted, the veteran reported having perforated eardrums during 
service.  Physical examination was performed.  However, the 
veteran did not currently have any active ear disease or 
deformity present.  

The Board notes that the issues of hearing loss and tinnitus 
have been separately referred to the RO.  

Other than hearing loss and tinnitus, the veteran has no 
current ear disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  Rabideau.  Where 
the question requires medical expertise, medical evidence is 
required.  See Espiritu.  The competent evidence establishes 
that there is no current ear disability.  Regardless of 
inservice ear injury or diagnosis, a current diagnosis is 
necessary to establish service connection.  Absent a current 
diagnosis, service connection for an ear disability is not 
warranted.

Accordingly, service connection for an ear disability is 
denied.


Eyes

In May 2005, the veteran was afforded a VA examination.  The 
veteran reported the incident during service when he was 
blinded.  Eye examination resulted in diagnoses of age-
related cataract of the right eye and pseudophakia of the 
left eye.  Upon review of the veteran's report of his medical 
history and a review of the claims file, the examiner 
indicated that the cataract in the right eye and the 
pseudophakia in the left eye were age-related.  The examiner 
stated that there was no current eye disease which was 
related to or aggravated by injury during service.  

Thus, even assuming inservice eye injury, the veteran's 
current diagnoses are not related thereto.  The veteran has a 
right eye cataract and pseudophakia in the left eye.  
However, they developed as a result of age and not due to any 
inservice injury or disease.  

The veteran and his family are not competent to provide a 
medical diagnosis or to opine as to the etiology of any 
current eye disabilities.  See Espiritu.  Conversely, the VA 
examiner's opinion is competent evidence.  

There is no competent medical evidence of any link between 
his current eye diagnoses and service.  Rather, the competent 
medical evidence shows that current eye disabilities are not 
related to service.  The Board attaches significant probative 
value to the VA examiner's opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

Accordingly, service connection is not warranted.  


Back

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  

Here, there is no evidence that at entry, there was any 
defect, infirmity, or disorder with regard to a back 
disability on objective examination.  The entrance 
examination report was presumably destroyed in a fire.  Thus, 
the veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In this case, the veteran repeatedly reports that he had a 
back injury when he was 17 years old.  He has described this 
injury in detail.  A VA examiner in May 2005 accepted his 
report of injury.  However, the Board does not find that this 
is sufficiently clear and unmistakable evidence necessary to 
rebut the presumption of soundness in this case particularly 
where there are no preservice or service medical records.  
See Gahman v. West, 12 Vet. App. 406 (1999).

Thus, the Board finds that since the presumption of soundness 
has not been rebutted in this case, the Board must determine 
whether the veteran's current back disabilities were incurred 
in service.  Based on a review of the record, however, the 
Board must find that the evidence does not indicate that the 
veteran's current back disabilities were so incurred.  

In this regard, the Board notes that on VA examination in May 
2005, the veteran described to the examiner an injury to his 
back that occurred prior to service.  He stated that his back 
had bothered him since that injury.  While the veteran also 
reported no history of injury to the back while in service, 
he did indicate that he had back pain once but did not report 
it.  He reported no history of trauma or injury after 
service.  He stated that he used to be a heavy equipment 
operator and worked at Caterpillar in the 1950's, and worked 
his own farm after that.  The examiner noted that he reviewed 
the veteran's claims folder including available service 
medical and service personnel records and found no evidence 
of back problems in service, as confirmed at the time of the 
examination by the veteran.  The examiner concluded that 
based on the evidence and the veteran's history, it was his 
opinion that the veteran's lower back condition with spinal 
fusion and degenerative joint disease of the spine was less 
likely related to the veteran's military service and was not 
caused or aggravated by the veteran's military service.  He 
found that it was most likely due to injury sustained prior 
to induction into military service, and due to age.  The 
Board may not substitute its medical judgment for that of a 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The Board notes that the currently diagnosed back 
disabilities to include degenerative joint disease, arthritis 
and degenerative disc disease, are not shown by the record to 
be attributable to service as there is no probative competent 
medical evidence establishing a nexus between current 
diagnoses and service.  Rather, the VA examiner opined that 
current back disability was most likely due to preservice 
injury and also due to age.  Further, there is no competent 
medical evidence that arthritis was manifest within one year 
of the veteran's separation from service.  

The veteran and his family are not competent to provide a 
medical diagnosis or to opine as to the etiology of any 
current back disabilities.  See Espiritu.  Conversely, the VA 
examiner's opinion is competent evidence.  

There is no competent medical evidence of any link between 
his current back diagnoses and service.  Rather, the 
competent medical evidence shows that current back 
disabilities are not related to service.  The Board attaches 
significant probative value to the VA examiner's opinion, as 
it is well reasoned, detailed, consistent with other evidence 
of record, and included review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for ear disability, other than hearing 
loss and tinnitus, is denied.  

Service connection for eye disability to include cataract in 
the right eye and the pseudophakia in the left eye is denied.  

Service connection for back disability to include 
degenerative joint disease, arthritis and degenerative disc 
disease is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


